HOOD, Judge.
This is a suit for damages for personal injuries allegedly sustained by plaintiff, James H. Price, as the result of a motor vehicle collision. Plaintiff has appealed from a judgment of the trial court rejecting his demands.
Price contends that defendant, Dub Gibbons Buick, Inc., was negligent in failing to properly repair the brakes on his car, and that as a result of that negligence his brakes failed causing his car to collide with the rear end of a vehicle which had stopped behind other cars waiting for a traffic light to change. The trial judge found that the brakes of plaintiff’s car were functioning properly at the time of the accident, and that the collision was caused by plaintiff’s negligence in failing to apply his brakes timely.
We agree with the factual findings of the trial court, and we think the law has been correctly applied.
The judgment appealed from is affirmed. The costs of the appeal are assessed to plaintiff-appellant.
Affirmed.